MEMORANDUM ***
Petitioner Valentina Gladchi is a citizen of Moldova. She petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) denial of her applications for asylum and withholding of removal.1 Where, as here, the BIA affirms without an opinion, we review the IJ’s decision as the final agency decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, see Mansour v. Ashcroft, 390 F.3d 667, 671 (9th Cir. 2004), and we deny the petition for review.
Taking Gladchi’s testimony as true, we conclude that the harm she suffered does not rise to the level of persecution. See Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.1995). Gladchi also failed to establish a well-founded fear of future persecution that was both subjectively genuine and objectively reasonable. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Because Gladchi did not meet her burden of demonstrating that she is eligible for asylum, she necessarily fails to satisfy the more stringent standard for withholding of removal. See Mansour, 390 F.3d at 673.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Gladchi does not petition for review of the IJ’s order denying her application for relief under the Convention Against Torture.